               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:21-cv-00410-MR


ROBERT LARRY LYTLE,             )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
TAMARA S. LYN,                  )                       MEMORANDUM OF
                                )                       DECISION AND ORDER
              Respondent.       )
_______________________________ )

       THIS MATTER is before the Court on Petitioner’s pro se Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2241. [Doc. 1]. Petitioner has not

paid the filing fee or filed an application to proceed in forma pauperis.1

I.     BACKGROUND

       Petitioner is presently incarcerated at the Butner Federal Correctional

Institution - Low in Butner, North Carolina. He was investigated by the Food

and Drug Administration (“FDA”) for marketing and selling unapproved and

misbranded “QLaser” devices to consumers. After the FDA obtained an

injunction against Petitioner’s sale and marketing of the devices in the United




1 The Court declines to issue a Notice of Deficiency at this time, as it has determined that
this case should be transferred to the Eastern District of North Carolina.




          Case 3:21-cv-00410-MR Document 2 Filed 08/26/21 Page 1 of 5
States District Court for the District of South Dakota, Civil Case No. 5:14-cv-

05075 (D.S.D.), the United States charged him in the District of South Dakota

in an 18-count indictment that included charges of conspiracy, criminal

contempt, mail fraud, wire fraud, and obstruction of agency proceedings,

Criminal Case No. 17-cr-50020 (D.S.D.). Petitioner pleaded guilty to one

count of conspiracy to introduce misbranded medical devices into interstate

commerce with intent to defraud and mislead (Count One) and one count of

criminal contempt (Count Two). The South Dakota District Court sentenced

him to 60 months’ imprisonment for Count One and 84 months’ imprisonment

for Count Two, to be served consecutively; imposed two years of supervised

release; and imposed a total of $7,414,324.93 in restitution. [Criminal Case

No. 17-cr-50020 (D.S.D.), Doc. 406: Second Amended Judgment]. The

United States subsequently initiated a fraudulent transfer action to enforce

the district court’s order that Petitioner pay restitution in the criminal case,

Civil Case No. 5:21-cv-0511 (D.S.D.), which is presently pending.

      In 2019, Petitioner filed a habeas corpus petition pursuant to 28 U.S.C.

§ 2241 in the United States District Court for the Eastern District of Arkansas,

where he was incarcerated at that time.         The Arkansas District Court

dismissed the petition without prejudice, noting the well-established principal

that “a collateral challenge to a federal conviction or sentence must generally


                                       2

         Case 3:21-cv-00410-MR Document 2 Filed 08/26/21 Page 2 of 5
be raised in a motion to vacate filed in the sentencing court – here, the District

of South Dakota – under 28 U.S.C. § 2255, not in a habeas petition filed in

the court of incarceration … under 28 U.S.C. § 2241.” Lytle v. Hendrix, No.

4:19-cv-00270-KGB, 2020 WL 1164942 (E.D. Ark. Mar. 9, 2020).                 The

Arkansas District Court further noted that Petitioner was unable to invoke the

so-called savings clause of 28 U.S.C. § 2255(e) and proceed in a § 2241

petition, unless he was able to show that § 2255 is inadequate or ineffective

to test the legality of his detention. Id.

      In the instant case, Petitioner again purports to seek a petition for writ

of habeas corpus. He has named as the Respondent the warden of the

prison where he is presently incarcerated. He seeks, among other things,

his immediate release from custody. [Doc. 1].

II.   DISCUSSION

      Under 28 U.S.C. § 2241, federal district courts are granted authority to

consider an application for a writ of habeas corpus filed by a petitioner

claiming to be held “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3).

      Because Petitioner purports to seek a writ of habeas corpus and he

has named his prison’s warden as the sole Respondent, the Court construes

this action as one filed under 28 U.S.C. § 2241. See generally Haines v.


                                         3

         Case 3:21-cv-00410-MR Document 2 Filed 08/26/21 Page 3 of 5
Kerner, 404 U.S. 519 (1972) (a pro se complaint, however inartfully pled,

must be held to less stringent standards than formal pleadings drafted by

lawyers).

      Section 2241 addresses challenges to the execution of a sentence and

must be brought in the district of confinement. See generally Rumsfeld v.

Padilla, 542 U.S. 426 (2004) (claim that challenges the present physical

confinement must be filed in the district of confinement); see United States

v. Miller, 871 F.2d 488, 490 (4th Cir. 1989) (“A claim for credit against a

sentence attacks the computation and execution of the sentence rather than

the sentence itself. Judicial review must be sought under 28 U.S.C. § 2241

in the district of confinement rather than in the sentencing court.”); see also

United States v. Vance, 563 F. App’x 277, 278 (4th Cir. 2014) (“A prisoner

wishing to challenge the BOP’s computation or execution of a federal

sentence may do so via a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 . . . in the district of his confinement following exhaustion of available

administrative remedies.”).

      The Court notes that it appears unlikely that the Petitioner will be able

to proceed pursuant to § 2241, as the Petitioner proposes to do, for the same

reasons expressed in the order dismissing his previous § 2241 action. That

issue, however, is more appropriately considered by the United States


                                       4

         Case 3:21-cv-00410-MR Document 2 Filed 08/26/21 Page 4 of 5
District Court for the Eastern District of North Carolina, where venue lies.

This matter will therefore be transferred to the Eastern District of North

Carolina where the Petitioner is presently incarcerated.

                                    ORDER

      IT IS, THEREFORE, ORDERED that this action is TRANSFERRED to

the United States District Court for the Eastern District of North Carolina.

      The Clerk of Court is instructed to close this case.

      IT IS SO ORDERED.


                               Signed: August 26, 2021




                                         5

        Case 3:21-cv-00410-MR Document 2 Filed 08/26/21 Page 5 of 5
